RESOLUCIÓN
Vista la moción para la reinstalación al ejercicio de la práctica de la profesión de abogado a la mayor brevedad posible, presentada por Irma E. Casiano Santiago el 17 de enero de 2002 a la luz de nuestra opinión per curiam de 27 de septiembre de 2001, se autoriza su reinstalación al ejer-cicio de la abogacía, efectivo hoy.

Notifíquese por escrito y por la vía telefónica, y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
(Fdo.) Carmen E. Cruz Rivera

Secretaria del Tribunal Supremo Interina